Detailed Action
1. This Office Action is submitted in response to the Amendment and Terminal Disclaimer filed 9-1-2021, wherein claims 32-51 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
				Terminal Disclaimer 
2. The Terminal Disclaimer filed 9-1-2021 has been approved. 	
Response to Arguments	
3. Applicant's arguments filed 9-1-2021 are persuasive, and all rejections in the Office Action mailed 6-4-2021 are hereby withdrawn		
Allowable Subject Matter
4. Claims 32-51 are allowed.
			
			Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
5. The claims in the instant application are deemed to be directed to a nonobvious improvement over the inventor’s own work USPN 10,675,486 to Toimela, which teaches systems and methods for verifying radiation dose delivered to a subject using a portal dose imaging device, which includes a processing device that compares measured portal dose distribution images of a subject with predicted portal dose distribution images of the subject to determine errors in the delivered radiation dose, by using a three-dimensional (3D) gamma dose distribution algorithm to compare the data representing the portal dose images. 
However, the independent claims of  USPN 10,675,486 fails to explicitly disclose using a non-transitory computer-readable storage medium upon which is embodied a sequence of 
Although the prior discloses radiation therapy systems and methods that include using a non-transitory computer-readable storage medium (See; for example, USPN 8,913,717; USPN 8,180,020 and USPN 7,831,289), there is no motivation to combine these or any prior art references to obtain the applicant’s claimed invention
6. Claim 32 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a using a non-transitory computer-readable storage medium upon which is embodied a sequence of programmed instructions for verifying radiation dose delivery in a radiation therapy system, and a computer processing system which executes the sequence of programmed instructions to cause the computer processing system to: generate radiation dose distribution images of measured radiation beams;  map and store the dose distribution images as data points of a first data structure, the first data structure having, as dimensions, positional information and radiation dose information of the measured radiation beams; compare the data points of the first data structure with corresponding data points of a second data structure using a three-dimensional (3D) gamma portal dose distribution algorithm, the second data structure having, as dimensions, positional information and radiation dose information of predicted radiation beams;  determine differences between the measured and predicted radiation beams based on a result of the comparison;  and evaluate radiation dose delivery based on the determined differences. 
7. Claims 33-51 are allowed by virtue of their dependency upon allowed claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
   				 Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll free).
PJ
October 26, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881